The Court.
The writ should be denied. Whether a registrar, in filing or refusing to file a proffered certificate of nomination by a convention, acts ministerially or judicially, it is clear that he cannot be commanded by mandamus to do an act which the law does not require him to do. Now, sections 1186 and 1187 of the Political Code clearly contemplate that a political party which, at the last election, polled at least three per cent of the entire vote, can be represented by only one convention. A contrary view would certainly defeat the purpose of the law. Therefore, when each of two or more bodies of voters claims to be the convention contemplated by the code, the registrar must determine—in the first instance, at least—which one of the bodies was “ an organized assemblage of delegates representing ” the particular political party named. To say that the presentation of a certificate in due form is conclusive of the essential fact upon which the alleged right rests *487is to announce the principle that each party to a controversy is the exclusive judge of his own case. If the issue were presented here, whether or not the convention which the petitioners represent was the convention which in fact represented the Democratic party, then this court would have to consider whether or not it would, upon mandamus, hear evidence, and, after a trial here, itself determine the essential fact in dispute. But this proceeding was submitted upon the admission that the convention represented by petitioners only “claimed to be,” but was not, a convention representing said political party, and upon the theory that the registrar was bound to file their certificate merely because it was in due and regular form. Therefore, the question whether or not this court should, upon mandamus, inquire into the fact, and determine whether said convention did or did not represent said political party, is not before us. It therefore does not appear that the registrar has refused to do any act which the law enjoins upon him as a duty.
The petition for the writ of mandamus is denied, and the proceeding dismissed.
McFarland, J., Henshaw, J., Van Fleet, J., and Temple, J., concurred.
Harrison, J., and Beatty, C. J., dissented.